Citation Nr: 0907162	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder. 

2.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
found that new and material evidence had not been received to 
reopen the appellant's previously denied claim of entitlement 
to service connection for a stomach condition.  The 
appellant, who served on active duty from September 1969 to 
September 1971, submitted a statement received by the RO in 
July 2003 that arguably constitutes a Notice of Disagreement 
to the May 2003 rating decision.  Subsequently, additional 
evidence was associated with the claims file that the RO 
found constituted new and material evidence. See December 
2004 deferred rating decision with development notes.  In 
light of this evidence, the RO implicitly reopened the 
appellant's service connection claim, but denied the claim on 
its merits. January 2005 rating decision.  Thereafter, the 
appellant proceeded to appeal the denial of his service 
connection claim to the BVA.  The RO then referred the case 
to the Board for appellate review.  The appellant testified 
at a personal hearing conducted at the RO before the 
undersigned Veterans Law Judge in August 2008.   At that 
time, he submitted additional evidence in support of his 
claim, with a waiver of initial RO review. August 2008 BVA 
hearing transcript, p. 2.  

After reviewing all evidence of record, the Board agrees with 
the RO's determination to reopen the appellant's previously 
denied stomach disorder claim, but finds that additional 
development regarding the merits of the claim is necessary.  
As such, the merits of the appellant's claim of entitlement 
to service connection for a stomach disorder will be 
addressed in the REMAND portion of the decision below and is 
hereby REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant if further action is required on his part. 
 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material evidence 
claim has been obtained.

2.  An unappealed rating decision dated in May 1986 denied 
service connection for a stomach condition.   

3.  The evidence received since the May 1986 rating decision, 
by itself, or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the appellant's stomach disorder claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 1986 rating decision that denied service connection 
for a stomach condition is a final decision. 38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).

2.  The evidence received subsequent to the May 1986 rating 
decision is new and material; and therefore the claim of 
entitlement to service connection for a stomach disorder is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In this case, several letters dated in August 2003, December 
2003 and September 2006 essentially informed the appellant of 
the substance of the VCAA.  Nevertheless, since this decision 
represents a complete grant of the appellant's appeal in 
regards to the issue of whether the appellant's previously 
denied claim of entitlement to service connection for stomach 
disorder should be reopened, the appellant cannot be 
prejudiced by a deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to this issue presented on appeal.  

B.  Reopened Claim 

The appellant contends that he is entitled to service 
connection for a stomach disorder he believes initially 
manifested during his military service. August 2008 BVA 
hearing transcript; appellant's statements in support of 
claim.  The appellant's claim was previously reviewed by the 
RO in May 1986 and denied (amongst other reasons) on the 
basis that the evidence of record at that time failed to show 
that the appellant had a diagnosed stomach condition that 
could be service connected. May 1986 rating decision, p. 2.  

In 2002, the appellant essentially requested that his service 
connection claim be reopened and submitted additional 
evidence in support of his claim consisting of 
numerous statements and post-service private medical records 
revealing diagnoses of erosive gastritis, duodenitis and 
gastroesophageal reflux disease ("GERD"). See private 
medical records dates in March 2002 and August 2008.  Other 
evidence associated with the claims file since May 1986 
consists of several VA examination reports/medical opinions, 
to include a December 2004 VA medical report in which a VA 
nurse practitioner indicated that after reviewing the medical 
evidence of record, she could not provide a medical opinion 
as to whether the appellant's diagnoses of gastritis and 
duodenitis are related to his period of service. December 
2004 VA medical opinion.  

 As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant filed his claim to reopen in 2002, the new version 
of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

In the present case, the RO reopened the appellant's claim 
and adjudicated it on a de novo basis in a January 2005 
rating decision. See also November 2006 Statement of the 
Case.  The Board agrees with the RO's determination to reopen 
the claim, but finds that additional development of the claim 
appears to be necessary.  As such, the Board concludes that 
new and material evidence has been submitted to reopen the 
appellant's previously denied claim of entitlement to service 
connection for a stomach disorder; and remands the claim for 
the development outlined below. 38 U.S.C.A. § 5108.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a stomach disorder is granted. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
stomach disorder discloses a need for further development 
prior to final appellate review.  

In this regard, the Board observes that subsequent to new 
evidence being associated with the claims file that revealed 
the appellant had a diagnosed stomach condition, the RO 
requested a medical opinion as to the issue of whether the 
appellant's current stomach diagnoses are related to his 
period of service. See December 2004 deferred rating 
decision.  In doing so, the RO prepared a document that 
details the medical evidence of record associated with the 
appellant's stomach complaints and treatment in service and 
subsequent to service for the VA examiner's use in addressing 
the medical question at issue in this appeal. See December 
2004 deferred rating decision's attachment.  The evidence 
detailed in this document arguably constitutes a continuity 
of symptomatology upon which service connection can be 
granted should a medical examiner find that the 
symptomatology noted therein is similar enough such that its 
etiology results from a common cause (i.e., the appellant's 
current stomach diagnoses) that is linked to the appellant's 
period of service.  
  



In response to the RO's request, a VA medical opinion was 
associated with the claims file in December 2004.  In this 
opinion, a VA examiner diagnosed the appellant with gastritis 
and ultimately opined: 

After reviewing the medical records 
again on DC medical exam [veteran] with 
subjective complaints of indigestion 
without treatment in the service.  
Private medical records starting in 
1975 with [abdominal] complaints.  
Unable to give an opinion that his 
subjective complaint of indigestion 
"which was never [diagnosed] or 
treated in the military" is related to 
his current stomach condition. 

December 2004 VA medical opinion.   

After reviewing the December 2004 medical opinion in 
conjunction with the other evidence contained in the claims 
file, the Board finds the medical opinion inadequate for 
rating purposes.  It appears from a review of this opinion 
that the VA examiner failed to take into consideration the 
appellant's May 1969 service induction examination in which 
the appellant denied experiencing indigestion and stomach 
pain, in conjunction with the appellant's March 1971 
examination report in which he reported indigestion but 
denied stomach and intestinal trouble. See service treatment 
records.  In addition, the examiner did not address the 
appellant's numerous statements in which he reported 
experiencing stomach pain and problems after service; or the 
December 2004 deferred rating decision's attachment that 
reflects various post-service stomach complaints.    

In this regard, the Board finds that the medical evidence of 
record contained in the appellant's service file and his 
post-service medical records raises the possibility that the 
appellant's current stomach disorder may be associated with 
his period of service (either directly or based upon a theory 
of continuity of symptomatology) since the appellant is 
competent to report that he experienced stomach pains and 
problems while in service. McClendon v. Nicholson¸ 20 Vet. 
App. 79 (2006); Layno v. Brown, 6 Vet. App. 465 (1994).  As 
such, the Board concludes that a new VA medical opinion is 
necessary from a qualified examiner that addresses the 
likelihood that the appellant's current stomach disorder is 
directly related to an event, or series of events, which took 
place during his period of active service.

Accordingly, the case is REMANDED for the following actions:

1.  In terms of the appellant's 
reopened claim, the RO should ensure 
that all notification and development 
action required by the VCAA and 
implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

2.  The appellant's claims file should 
be forwarded to an appropriately 
qualified VA examiner for the purpose 
of obtaining a medical opinion that 
address whether it is at least as 
likely as not that the appellant's 
post-service stomach diagnoses are 
related to the appellant's period of 
service.  In providing this medical 
opinion, the examiner should 
specifically address and consider the 
appellant's service treatment records 
(to include his medical examinations 
and reports of medical history dated in 
May 1969, March 1971 and September 
1971), in conjunction with the 
appellant's post-service medical 
records, the appellant's post-service 
statements and testimony and the 
remaining evidence of record.  In 
answering the question poised by the 
Board, the examiner should also discuss 
the significance of the post-service 
medical evidence of record detailing 
the appellant's various stomach 
complaints (provided in a document 
attached as an exhibit to the RO's 
December 2004 deferred rating decision) 
to the Veteran's period of active duty.  
A complete rationale should be offered 
for all opinions and conclusions 
expressed.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


